Citation Nr: 1110129	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-23 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to May 1985; and from November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2009 for further development.  

The Board also remanded the issue of entitlement to service connection for PTSD.  The RO granted service connection by way of a January 2011 rating decision.  The grant of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.


FINDING OF FACT

GERD was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service; it is not proximately due to or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by the Veteran's active duty service; nor is it secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated January 2004.  

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection was denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  Moroeover. the Board notes that the RO sent the Veteran a November 2009 correspondence that fully complied with Dingess.  A supplemental statement of the case was subsequently issued. 
 
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in February 2004 and August 2010, obtained medical opinions as to the etiology and severity of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran's service treatment records fail to show any findings attributed to GERD.  His April 1991 separation examination yielded normal findings.  He completed an April 1991 Report of Medical History in which he denied having pain or pressure in his chest; stomach, liver, or intestinal trouble; and frequent indigestion.  In an April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation, he denied having had stomach or belly pain, nausea, diarrhea, or bloody bowel movements.  

The first post service treatment report documenting a gastrointestinal problem is dated September 1999.  At that time, the Veteran sought treatment at the Maple Street Clinic.  He complained of diarrhea after he eats.  He reported that the symptoms began the second day after he began taking Paxil.  He was diagnosed with diarrhea secondary to Paxil.  He was switched off Paxil and prescribed Wellbutrin.  There was no follow up, or any indication of a chronic intestinal disability at that time.  

The Veteran sought treatment from the VA on an outpatient basis in July 2003.  At that time, he listed GERD on a problem list.  He was diagnosed with GERD, and the examiner noted that symptoms are completely relived on his current regimen of 150 mg. of ranitidine, twice per day.  

The Veteran underwent a VA examination in February 2004.  The examiner reviewed the electronic chart in conjunction with the examination; but she did not have access to the complete claims file.  The Veteran stated that his stomach problems began after his discharge from service in 1991.  He complained of reflux symptoms when he would lay down flat (to go to sleep).  He noticed that the symptoms occurred more frequently if he ate spicy foods or foods containing tomato sauce.  He reported being on medication for the past two years, with good benefit.  He reported taking 150 mg. ranitidine twice daily.  Prior to that, he took over the counter medications without benefit.  He reported that he currently has no symptoms at all; but that he does notice it if he misses a dose of medication.  On rare occasions, he would have symptoms during the day if he ate pizza or something similar.  He denied any nausea or vomiting.  He complained of intermittent diarrhea and intermittent constipation, regardless of the foods he eats.  He reported taking Imodium on an "as needed" basis.  The Veteran wondered whether his gastrointestinal symptoms were related to pills he took while stationed in the Persian Gulf.  He did not associate his reflux symptoms with PTSD.  The examiner opined that the Veteran's GERD is not related to service connected conditions.  She noted that reflux is a very common symptom, present in many people.  The Veteran's symptoms were under excellent control.  

The Veteran underwent another VA examination in August 2010.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran's separation examination showed no mention of heartburn; and that the Veteran denied having frequent indigestion, stomach, liver, or intestinal trouble in his Report of Medical History.  She notes that the onset of GERD was approximately 1999.  The Veteran reported that he believes the disability has gotten better since his February 2004 examination.  He attributed the improvement to getting married in 2007, a better diet, and a 20 pound weight loss in the past three years.  He reported that symptoms usually occur at night when lying down to go to sleep.  He stated that approximately twice per week, he notices heartburn and an acidic taste in his mouth when lying down.  Symptoms last 20 to 30 minutes; and he denied taking any medication for them.  

After a thorough examination, the examiner diagnosed the Veteran with mild GERD, improved since his 2004 examination.  She opined that it is not likely that the Veteran's GERD is due to or aggravated by his PTSD.  The rationale for her opinion is that GERD did not manifest itself during service or for many years afterwards, and the Veteran did not associate any PTSD symptoms with GERD.  She noted that GERD is a common disorder in adults and is multifactorial; and it is related to relaxation of the lower esophageal sphincter.  She reiterated that it is not likely due to service exposure/activities, or PTSD.  

The Board finds that with no evidence of GERD during service or for many years after service, and with the only competent medical opinions weighing against the claim, the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for GERD, to include as secondary to service connected PTSD, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


